PER CURIAM.
Albritton filed a motion for post-conviction relief in six separate cases. The trial court summarily denied the motion. We find Albritton was entitled to relief as to Count III in case number 02-3160-CF-A-W. It was improper for the trial court to sentence Albritton to five years in the Department of Corrections followed by five years probation on his grand theft charge. Moore v. State, 882 So.2d 977 (Fla.2004). Accordingly, we direct the probationary term for this count to be stricken. We affirm the remainder of the trial court’s order.
AFFIRMED in part; REVERSED in part.
ORFINGER, TORPY and EVANDER, JJ., concur.